By the Court.

Stephens, J.,
delivering the opinion.
The mortgage held by the Bank covered Cr.ummey’s interest in the land, and nothing more. His interest was, not a title, but the right to have a title, on payment of four hundred dollars to Cheever, who held the title, or to anybody else who might get it with notice of Crummey’s right. Crummey’s title was not good, and their mortgage not effective, without the payment of the four hundred dollars. We think it is very clear, therefore, that the Bank cannot have the aid of a Court of Equity to render the mortgage effective by a foreclosure, without paying, or offering to pay, the four hundred dollars to the holder of the title. From the failure to make such an offer, the bill was defective, and the demurrer to it ought to have been sustained.
Judgment reversed.